 In the Matter of CRANE CO. AND CRANE Co. OFMINNESOTAandINTER-NATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA, LOCAL UNION No. 190Case No. R-3772.-DecidedMay 23, 19/.Jurisdiction:plumbing fixtures sales industry.Practice and'Procedure:petitiondismissedwithout prejudice to filing of a new,one whenCompanyresumes normal operations,where due to WarProductionBoard orders Company had curtailed operations and hadonly one full-timeemployee within the scope of the unit.Mr. Horace S. DavisandAir.G. H. Downs,of Billings, Mont., forthe Company.Mr. Ed Achstetter,of Billings, Mont., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition and amended petition duly filed by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local Union No. 190, herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Crane Co., and of Crane Co. of Minnesota,both of Billings, Montana, herein collectively called the Company,theNational Labor Relations Board provided for an appropriatehearing upon due notice before Paul S. Kuelthau, Trial Examiner.Said hearing was held at Billings, Montana, on April 24, 1942.TheCompany and Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examin-er's rulings made at the hearing are free from prejudicial error andare hereby affirmed.-41 N. L.R. B., No. 46.206 CRANE CO.207Upon the entire record in the case, the Board. makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCrane Co. is an Illinois corporation with its principal offices inChicago, Illinois.Crane Co. of Minnesota is a Minnesota corpora-tion engaged in the operation of warehouses and sales branches forplumbing fixtures and fittings.The latter corporation is a whollyowned subsidiary of Crane Co.We are here concerned with theBillings,Montana warehouse of Crane Co. of Minnesota.During1941, the Company sold merchandise from its Billings warehousevalued at about $600,000, approximately 20 percent of which wasshipped outside Montana.During the same period the Billings ware-house obtained approximately 98 percent of the merchandise sold byit from outside Montana.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, Local Union No. 190, is a labor organi-zation affiliated with the American Federation of Labor, admitting tomembership employees of the Company.III.TIIEAPPROPRIATE UNITThe Union urges that all order clerks and warehouse employees ofthe Company, excluding supervisors, salesmen, stenographers, generaloffice clerks, and watchmen, constitute an appropriate unit.At thepresent time this unit would include three employees; an order clerk,shipping clerk, and receiving clerk.The Company took no positionwith respect to the unit, but indicated by its examination during thehearing that it questioned the propriety of a unit composed of theemployees asked for by the Union.When the Union filed its petition herein, the Company was operat-ing under normal conditions and employed a full complement ofwarehouse employees.However, at the time of the hearing, due toWar Production Board orders, the Company had drastically curtailedits operations, so that the only employee in the warehouse was the.hipping clerk who had formerly been in complete charge of alleinployees in the warehouse.The present receiving clerk was anoui'side salesman for the Company, but due to lack of work wasbrocight into the office of the Company.The order clerk makes outthe fi out offices of the Company.He also waits on showroomcustomCrs. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, it appears that at the present time there is only one full-time warehouse employee.Moreover the employees claimed by theUnion are only temporarily assigned to their present duties as aresult of the decline in the Company's normal operations.We findthat the unit sought to be established by the Union is not appropriatefor the purposes of collective bargaining.We shall, therefore, dis-miss the petition without prejudice to the filing of a new petitionat such time as the Company resumes normal operations.IV. THE QUESTION CONCERNING REVRESENTATIONSince, as pointed out in Section III above, the bargaining unitsought to be established by the petition is inappropriate for thepurposes of collective bargaining at this time, we find that no questionhas arisen concerning the representation of employees in an appro-priate bargaining unit.ORDERUpon the. basis of the above findings of fact, the Board herebyorders that the petition for investigation and certification of repre-sentatives of employees of Crane Co. and Crane Co. of Minnesota,Billings,Montana, filed by International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Local Union No.190, be, and it hereby is, dismissed without prejudice.MR.GERARD D. REILLYtook no part in the consideration of theabove Decision and Order.